NUMBER 13-03-248-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      
 
JACKIE B. CARR,                                                                       Appellant,

v.

DR. KAYE STRIPLING, GENERAL
SUPERINTENDENT OF THE
HOUSTON INDEPENDENT SCHOOL
DISTRICT, AND THE BOARD OF 
EDUCATION OF THE HOUSTON
INDEPENDENT SCHOOL DISTRICT,                                         Appellees.
                                                                                                                                      

On appeal from the 11th District Court of Harris County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Hinojosa, Yañez, and Garza
Memorandum Opinion by Justice Yañez
 
          In this accelerated interlocutory appeal, appellant, Jackie B. Carr (“Carr”), seeks
reversal of the trial court’s order abating his case against appellees, Dr. Kaye Stripling,
General Superintendent of the Houston Independent School District, and the Board of
Education of the Houston Independent School District, pending Carr’s exhaustion of his
administrative remedies pursuant to section 7.057 of the Texas Education Code.  See Tex.
Educ. Code Ann. § 7.057 (Vernon Supp. 2004).
  In three issues, Carr contends the trial
court erred in abating his case because: (1) the exhaustion of remedies doctrine is
inapplicable in this case; (2) he will suffer irreparable harm and lacks an adequate remedy
at law; and (3) there are no questions of fact, but only a question of law concerning
whether appellees deprived Carr of due process or exceeded their authority by punishing
him after he was exonerated by the hearing examiner and after appellees adopted the
hearing examiner’s findings of fact and conclusions of law.  Because we conclude
appellant’s appeal is moot, we dismiss the appeal. 
          On August 24, 2004, a decision was issued by the Designee of the Commissioner
of Education in this matter.  The letter accompanying the decision notes that the “decision
is final unless a motion for rehearing is granted.”  On September 10, 2004, Carr filed a
motion for rehearing with the Commissioner of Education.  See Tex. Gov’t Code Ann. §
2001.146(a) (Vernon 2000).  On October 8, 2004, the motion was overruled by operation
of law.  Id. § 2001.146(c).  Thus, the decision became final on that date.  Id. §
2001.144(a)(2)(B) (if motion for rehearing is filed in a contested case, a decision becomes
final when motion is overruled by operation of law). 
           We hold that Carr has exhausted his administrative remedies.  See Tex. Educ.
Code Ann. § 7.057 (Vernon Supp. 2004); Tex. Educ. Agency v. Cypress-Fairbanks Indep.
Sch. Dist., 830 S.W.3d 88, 90 (Tex. 1992); Jones v. Clarksville Indep. Sch. Dist., 46
S.W.3d 467, 471 (Tex. App.–Texarkana 2001, no pet.).  The trial court’s order at issue in
this appeal abates Carr’s action “pending the outcome of his appeal to the Commissioner
of Education.”  That decision is now final.  Accordingly, we dismiss this appeal as moot.  
 
 
                                                                                                                      
                                                          LINDA REYNA YAÑEZ
                                                                    Justice





Memorandum opinion delivered and filed this 
the 18th day of November, 2004.